SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20769 MARKET & RESEARCH CORP. (Exact name of Registrant as Specified in Its Charter) Delaware 22-3341195 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 137 Rowayton Ave, Suite 110, Rowayton, CT 06853 (Address of Principal Executive Offices with Zip Code) Registrant’s Telephone Number, Including Area Code: (203) 866-1013 Cable & Co. Worldwide, Inc. Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report. Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. YesxNo o APPLICABLE ONLY TO CORPORATE ISSUERS: The number of shares of common stock outstanding as of August 19, 2009 was 23,816,070 Transitional Small Business Disclosure Format (Check one): YesoNo x MARKET & RESEARCH CORP. AND SUBSIDIARY Formerly known as CABLE & CO. WORLDWIDE, INC. AND SUBSIDIARY INDEX PART I - FINANCIAL INFORMATION Item 1 Condensed Consolidated Balance Sheet at June 30, 2009 (Unaudited) and September 30, 2008 3 Condensed Consolidated Statements of Operations (Unaudited) for the three months and nine months ended June 30, 2009 and 2008 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine months ended June 30, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2 Management’s Discussion and Analysis or Plan of Operation 11 Item3 Quantitative and Qualitative Disclosure about Market Risk 15 Item 4 Controls and Procedures 17 PART II - OTHER INFORMATION Item 6 Exhibits and Reports on Form 8-K 19 SIGNATURES 20 EXHIBITS PART I-FINANCIAL INFORMATION ITEM1FINANCIAL STATEMENTS MARKET & RESEARCH CORP. AND SUBSIDIARY Formerly known as CABLE & CO. WORLDWIDE, INC. AND SUBSIDIARY
